In the

        United States Court of Appeals
                      For the Seventh Circuit
                          ____________________
No. 13-2653
FREDY ARNOLDO SANCHEZ,
                                                                     Petitioner,

                                        v.

ERIC H. HOLDER, JR.,
Attorney General of the United States,
                                                                    Respondent.
                          ____________________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                          ____________________

         ARGUED FEBRUARY 24, 2014 — DECIDED JULY 9, 2014
                          ____________________

   Before FLAUM and ROVNER, Circuit Judges, and KENDALL,
District Judge. ∗
    FLAUM, Circuit Judge. Fredy Arnoldo Sanchez seeks re-
view of a Board of Immigration Appeals decision dismissing
his appeal of the immigration judge’s order of removal. The
Board determined that Sanchez was ineligible for cancella-


∗   Of the Northern District of Illinois, sitting by designation.
2                                                   No. 13-2653

tion of removal because he failed to prove that he had not
been convicted of a crime involving moral turpitude. Be-
cause the Board did not properly conduct the three-step in-
quiry prescribed in Matter of Silva-Trevino, 24 I. & N. Dec. 687
(A.G. 2008), we grant Sanchez’s petition and remand for fur-
ther proceedings.
                       I. Background
    Fredy Arnoldo Sanchez, a citizen and native of El Salva-
dor, entered the United States without inspection in 1989.
Sanchez is now forty-seven, is married to a lawful perma-
nent resident, and has four children, all of whom are U.S.
citizens. He lives in Indianapolis, Indiana.
    In either 1989 or 1994 (the parties dispute this, but it does
not matter for this appeal), Sanchez filed an application for
asylum and withholding of removal. In 2002, he filed an ad-
ditional application for special rule cancellation of removal
under § 203 of the Nicaraguan Adjustment and Central
American Relief Act (NACARA), Pub. L. No. 105-100, 111
Stat. 2160, as amended by Pub. L. No. 105-139, 111 Stat. 2644
(1997). After an interview, the Department of Homeland Se-
curity referred Sanchez’s applications to an immigration
judge (IJ). He was charged with removability under
§ 212(a)(6)(A)(i) of the Immigration and Nationality Act
(INA), 8 U.S.C. § 1182(a)(6)(A)(i), as an alien present in the
United States without admission or parole.
    Sanchez conceded his removability during his initial ap-
pearance before the IJ in August 2006. At his next hearing, in
December 2007, Sanchez submitted a renewed application
for NACARA special rule cancellation of removal along with
an application for cancellation of removal under INA
No. 13-2653                                                   3

§ 240A(b), 8 U.S.C. § 1229b(b), based on exceptional hard-
ship to his U.S. citizen children. While his removal proceed-
ings were pending, the government submitted evidence that
Sanchez was not eligible for NACARA relief because he had
assisted in the persecution of others while serving in the El
Salvador military. Sanchez asked for a continuance to re-
spond to the government’s allegations.
    At Sanchez’s next hearing, in August 2009, a new issue
arose. Sanchez told the IJ that he had been arrested in Indi-
ana in September 2008 “for leaving the scene of an accident
where serious bodily injury occurred.” Apparently hearing
this information for the first time, the government argued
that Sanchez’s conduct constituted a crime involving moral
turpitude. An alien convicted of a crime involving moral
turpitude (a CIMT, for short) is statutorily ineligible for can-
cellation of removal under either the INA or NACARA, sub-
ject to exceptions not at issue here. See 8 U.S.C.
§ 1182(a)(2)(A)(i) (“any alien convicted of, or who admits
having committed, or who admits committing acts that con-
stitute the essential elements of … a crime involving moral
turpitude” is inadmissible, subject to exceptions); id.
§ 1101(f)(3) (a person cannot show good moral character if
she has been convicted of a crime of moral turpitude during
the relevant period); id. § 1229b(b)(1)(C) (the Attorney Gen-
eral may cancel the removal of a nonpermanent resident
who “has not been convicted of an offense under section
1182(a)(2)”). The INA does not define the term. However,
the Board of Immigration Appeals and our circuit have de-
scribed a CIMT as “conduct that shocks the public con-
science as being ‘inherently base, vile, or depraved, and con-
trary to the accepted rules of morality and the duties owed
between persons or to society in general.’” Lagunas-Salgado v.
4                                                          No. 13-2653

Holder, 584 F.3d 707, 710 (7th Cir. 2009) (quoting In re Solon,
24 I. & N. Dec. 239, 240 (B.I.A. 2007)).
    The IJ continued the proceedings again to allow Sanchez
to provide more information about his Indiana arrest.
Sanchez then submitted a “case chronology printout” (a
docket sheet) from the Criminal Division of the Marion Su-
perior Court. The printout states that in October 2009,
Sanchez pleaded guilty to one count of a violation of Ind.
Code § 9-26-1-8, “Failure to stop and remain at scene of acci-
dent resulting in injury or death.” That provision holds that
“[a] person who knowingly or intentionally fails to stop or
comply with section 1(1) or 1(2) of this chapter after causing
injury to a person commits … a Class D felony if … the acci-
dent involves serious bodily injury to a person.” The refer-
enced section, Ind. Code § 9-26-1-1, “Duties of driver of ve-
hicle involved in accident resulting in injury, death, or en-
trapment,” provides:
        Except as provided in section 1.5 of this chap-
        ter[ 1], the driver of a motor vehicle involved in
        an accident that results in the injury or death of
        a person or the entrapment of a person in a ve-
        hicle shall do the following:
            (1) Immediately stop the driver’s motor ve-
        hicle at the scene of the accident or as close to
        the accident as possible in a manner that does
        not obstruct traffic more than is necessary.




1 Ind. Code § 9-26-1-1.5 concerns the responsibilities of a passenger when
the driver is physically incapacitated.
No. 13-2653                                                5

          (2) Immediately return to and remain at the
      scene of the accident until the driver does the
      following:
              (A) Gives the driver’s name and address
      and the registration number of the motor vehi-
      cle the driver was driving.
             (B) Upon request, exhibits the driver’s
      license of the driver to the following:
                (i) The person struck.
                (ii) The driver or occupant of or per-
      son attending each vehicle involved in the ac-
      cident.
             (C) Subject to section 1.5(a) of this chap-
      ter, determines the need for and renders rea-
      sonable assistance to each person injured or en-
      trapped in the accident, including the removal
      of, or the making of arrangements for the re-
      moval of:
                 (i) each injured person from the sce-
      ne of the accident to a physician or hospital for
      medical treatment; and
                 (ii) each entrapped person from the
      vehicle in which the person is entrapped.
         (3) Subject to section 1.5(b) of this chapter,
      immediately give notice of the accident by the
      quickest means of communication to one (1) of
      the following:
            (A) The local police department, if the
      accident occurs within a municipality.
6                                                       No. 13-2653

             (B) The office of the county sheriff or the
       nearest state police post, if the accident occurs
       outside a municipality.
The case printout indicates that Sanchez was charged with a
Class D felony because the incident involved serious bodily
injury, although the Marion Superior Court ultimately en-
tered the conviction as a misdemeanor. 2 The court gave
Sanchez a sentence of 365 days in jail with 363 days sus-
pended. He received 363 days of probation.
   Sanchez also submitted his plea agreement to the immi-
gration court. It states that he agreed to plead guilty to
“Count I Failure to Stop After Accident Resulting In Serious
Bodily Injury Class D Felony.” In addition, Sanchez provid-
ed a personal affidavit explaining the circumstances sur-
rounding the accident. It recounts that Sanchez was driving
at night on a road without any lights, that it was raining
heavily, and that there was a lot of fog. He “heard a noise,
which was an impact on [his] car.” Unsure whether he could
stop safely in traffic, and believing that he had merely hit “a
post or a small object,” Sanchez continued driving. The affi-
davit states that he only became aware that he had hit a per-
son when police officers arrived at his residence the next day
and told him.
   During the final hearing, in September 2011, the IJ exam-
ined the documents and questioned Sanchez. The IJ then
orally denied his applications for cancellation of removal,


2 This was done pursuant to Ind. Code § 35-50-2-7(c), which holds that
“if a person has committed a Class D felony … the court may enter
judgment of conviction of a Class A misdemeanor and sentence accord-
ingly.”
No. 13-2653                                                    7

followed by a written order. Defining a CIMT as a crime
“viewed as a reprehensible act” and having “some require-
ment of mens rea,” the IJ reasoned that because “the record
reflects that the respondent pled guilty to knowingly or in-
tentionally failing to stop [after] causing injury to a person,”
Sanchez’s offense was a CIMT “under the categorical ap-
proach.” The IJ ordered Sanchez’s removal to El Salvador.
    Sanchez appealed the IJ’s decision to the Board of Immi-
gration Appeals. The Board began its analysis by emphasiz-
ing that under 8 C.F.R. § 1240.8(d), “[t]he respondent has the
burden of establishing that he is eligible for any requested
benefit,” and “[i]f the evidence indicates that one or more of
the grounds for mandatory denial of the application for re-
lief may apply, the respondent shall have the burden of
proving by a preponderance of the evidence that such
grounds do not apply.” The Board then stated that it
“agree[d] with the Immigration Judge that the respondent
did not meet his burden of proving … that his criminal con-
viction is not a CIMT.”
    The Board explained its reasoning in three sentences. In
the first, it acknowledged Sanchez’s argument, made in his
briefing, that “there is a realistic probability that the statute
has been applied to offenses that both are and are not
CIMT[s].” But the Board next concluded that “the respond-
ent has not established that he was not convicted under a
portion of the statute that does not qualify as a CIMT,” be-
cause “[a]side from the ‘case chronology’ printout from the
Indiana court, there is no other evidence regarding his con-
viction.” Accordingly, the Board dismissed Sanchez’s ap-
peal.
8                                                          No. 13-2653

                          II. Discussion
    The classification of a crime as one of moral turpitude is a
question of law that we have jurisdiction to review. 8 U.S.C.
§ 1252(a)(2)(D). The parties agree that because the Board is-
sued its own free-standing opinion, “rather than adopting or
merely supplementing the opinion of the IJ,” we review the
Board’s opinion. Moab v. Gonzales, 500 F.3d 656, 659 (7th Cir.
2007). Because the Board is explicating an undefined term in
a statute that the agency is entrusted to administer, under
certain circumstances we would defer to its determination
pursuant to Chevron. Mata-Guerrero v. Holder, 627 F.3d 256,
259 (7th Cir. 2010). But where—as here—we are reviewing a
non-precedential Board decision, issued by a single member,
which does not rely on agency precedent, the Board’s CIMT
determination can receive only Skidmore deference. Arobeli-
dze v. Holder, 653 F.3d 513, 520 (7th Cir. 2011). This means
that the Board’s decision is “entitled to respect—but only to
the extent that it has the power to persuade.” Id. (quotation
marks and brackets omitted).
   Here, the Board’s decision lacks persuasive power be-
cause the Board did not use the proper analytical methodol-
ogy. For this reason, we vacate its decision and remand.
   In Matter of Silva-Trevino, 24 I. & N. Dec. 687 (A.G. 2008),
the Attorney General established a three-step framework for
immigration judges and the Board to use to determine
whether an alien’s conviction qualifies as a CIMT. 3 At the

3 The Attorney General’s decision in Silva-Trevino describes the inquiry
as being comprised of two “stages”: an initial stage where the adjudica-
tor evaluates the statute on a categorical basis, and a second stage in
which the adjudicator first examines the record of conviction and then, if
necessary, considers additional evidence. See 24 I. & N. Dec. at 698–99,
No. 13-2653                                                             9

first step, the adjudicator is to evaluate the criminal statute
on a categorical basis and “determine whether there is a ‘re-
alistic probability, not a theoretical possibility,’ that the State
or Federal criminal statute pursuant to which the alien was
convicted would be applied to reach conduct that does not
involve moral turpitude.” Id. at 689–90 (quoting Gonzales v.
Duenas-Alvarez, 549 U.S. 183, 193 (2007)). If it appears that
the government in question would apply its criminal statute
to reach both turpitudinous and non-turpitudinous acts—
perhaps because the statute is divisible, but also because the
statute could realistically cover a wide range of conduct—
the adjudicator is instructed to proceed to step two. At this
point, the adjudicator should examine the alien’s record of
conviction—including the charging document, the judgment
of conviction, jury instructions, a signed guilty plea, or a
plea transcript—to determine which part of the statute the
alien’s conviction falls under (in the case of a divisible stat-
ute), or whether the alien’s conduct otherwise “evidences a
crime that in fact involved moral turpitude.” Id. at 690.
    The record of conviction may also fail to resolve the mat-
ter. If that’s the case, Silva-Trevino instructs the adjudicator to
proceed to a third step and consider evidence beyond the
record of conviction “if doing so is necessary and appropri-
ate to ensure proper application of the [INA]’s moral turpi-
tude provisions.” Id. at 699. As the Attorney General ex-
plained, expanding the CIMT inquiry beyond the formal
record of conviction “result[s] in more accurate determina-
tions of who falls within the scope” of the INA’s moral turpi-

703 n.4. However, our court and others have described the analysis as
comprising three steps. See, e.g., Mata-Guerrero, 627 F.3d at 260; Olivas-
Motta v. Holder, 746 F.3d 907, 910–11 (9th Cir. 2013).
10                                                 No. 13-2653

tude provisions, and “better accord[s] with the statute’s de-
mands for individualized adjudications.” Id. at 702. The At-
torney General also reasoned that the alternative—limiting
the inquiry to the wording of the criminal statute and what-
ever information the government happens to include in its
charging documents and other records—“would be in ten-
sion with the goals of the immigration act” and “would also
unfairly apply immigration penalties to aliens whose indi-
vidual crimes did not, in actuality, involve moral turpitude.”
Mata-Guerrero, 627 F.3d at 261 (citing Silva-Trevino, 24 I. & N.
Dec. at 700). “In other words, the ultimate purpose of [the
CIMT] analysis is to look at the actual crime committed by
the individual alien.” Id.
    The individualized inquiry mandated by Silva-Trevino is
consistent with our circuit’s precedent. See Ali v. Mukasey,
521 F.3d 737, 743 (7th Cir. 2008) (deferring to Matter of Ba-
baisakov, 24 I. & N. Dec. 306 (B.I.A. 2007), and holding that
“when deciding how to classify convictions under criteria
that go beyond the criminal charge—such as … whether the
crime is one of ‘moral turpitude’, the agency has the discre-
tion to consider evidence beyond the charging papers and
judgment of conviction”). Accordingly, we have deferred to
the Attorney General’s decision. Mata-Guerrero, 627 F.3d at
260; see also Marin-Rodriguez v. Holder, 710 F.3d 734, 738 (7th
Cir. 2013). The Attorney General’s determination of this is-
sue of law is therefore controlling, see 8 U.S.C. § 1103(a)(1),
and “there is no longer any question regarding which meth-
odology should be used to determine whether a crime is or
No. 13-2653                                                                 11

is not a crime of moral turpitude.” Mata-Guerrero, 627 F.3d at
260. 4
    The Board cited Silva-Trevino in passing. But it did not
properly employ its methodology. Nowhere in its discussion
does the Board state a conclusion—required at Silva-
Trevino’s first step—that some portion of the conduct de-
scribed in Ind. Code §§ 9-26-1-8 and 9-26-1-1 categorically
qualifies as a CIMT. Similarly, the Board did not state what
conclusion, if any, it drew from Sanchez’s record of convic-
tion; it merely mentioned (incorrectly) that Sanchez’s case
chronology printout was the only evidence of his conviction.
Given the Board’s ultimate conclusion, it could be that the
Board found the case chronology printout inconclusive. But
if that was the case, then the Board should have proceeded
to the third Silva-Trevino step and decided whether it was
“necessary or appropriate,” in order to “resolve accurately
the moral turpitude question,” to consider evidence beyond
the docket sheet—for instance, by considering Sanchez’s af-
fidavit, or else remanding to the IJ to hear additional evi-
dence. Silva-Trevino, 24 I. & N. Dec. at 704.


4 We note that several of our sister circuits have rejected the Silva-Trevino
methodology as contrary to the unambiguous language in the INA. See
Silva-Trevino v. Holder, 742 F.3d 197, 200 (5th Cir. 2014); Olivas-Motta, 746
F.3d at 916; Prudencio v. Holder, 669 F.3d 472, 482 (4th Cir. 2012); Fajardo v.
Attorney Gen., 659 F.3d 1303, 1309–10 (11th Cir. 2011); Jean-Louis v. Attor-
ney Gen., 582 F.3d 462, 473 (3d Cir. 2009). But see Bobadilla v. Holder, 679
F.3d 1052, 1057 (8th Cir. 2012) (deferring to Silva-Trevino). In his opening
brief, Sanchez asked us to reconsider Ali and Mata-Guerrero and join
those circuits in holding that the IJ and the Board are confined to the rec-
ord of conviction in determining whether an alien has been convicted of
a CIMT. However, Sanchez abandoned this request in his reply brief,
and we will not revisit our deference to Silva-Trevino in this case.
12                                                          No. 13-2653

    True, the IJ and the Board retain substantial discretion in
making the decision to consider evidence outside the formal
record of conviction. Mata-Guerrero v. Holder, 639 F.3d 276,
277 (7th Cir. 2011). However, the adjudicator must still exer-
cise that discretion: The Board should have explained its de-
termination that additional evidence was not necessary or
appropriate to resolve the moral turpitude question, if that
was indeed what the Board thought. See Silva-Trevino, 24 I. &
N. Dec. at 704. But if anything, the Board’s reasoning sug-
gests that additional evidence was necessary.
    Rather than reaching conclusions at each step of the Sil-
va-Trevino analysis, the Board’s decision rests on a burden-
of-proof rationale. Under 8 C.F.R. § 1240.8(d), the alien has
the burden to establish her eligibility for any form of relief
from removal. And “[i]f the evidence indicates that one or
more of the grounds for mandatory denial of the application
for relief may apply, the alien shall have the burden of prov-
ing by a preponderance of the evidence that such grounds
do not apply.” 8 C.F.R. § 1240.8(d). 5 The Board appears to
have reasoned that because Sanchez had the burden to show
that he had not been convicted of a CIMT, and because the
record of conviction did not shed light on the matter,
Sanchez lost by default.
    However, the Board improperly applied 8 C.F.R.
§ 1240.8(d) to the inquiry at issue. The Attorney General has

5 Congress embraced 8 C.F.R. § 1240.8(d)’s standard in § 101(d) of the
REAL ID Act, Pub. L. No. 109-13, 119 Stat. 304 (2005), codified at 8 U.S.C.
§ 1229a(c)(4). The parties do not dispute that because Sanchez filed his
application for NACARA special rule cancellation of removal in 2002—
before the REAL ID Act’s passage—8 U.S.C. § 1229a(c)(4) does not apply
in his proceedings.
No. 13-2653                                                   13

instructed that in inadmissibility cases like Sanchez’s, “[i]t
would be the alien’s burden, in the first stage of the inquiry,
to show that the criminal statute under which he had been
convicted has actually been applied to conduct that did not
involve moral turpitude.” Silva-Trevino, 24 I. & N. Dec. at 703
n.4. We may assume (without deciding) that at least some
portion of Ind. Code § 9-26-1-8 could amount to a CIMT, as
willfully leaving the scene of an accident—knowing that
someone has been hurt—“is intrinsically wrong” and “re-
flects an intentional attempt to evade responsibility.” Garcia-
Maldonado v. Gonzales, 491 F.3d 284, 290 (5th Cir. 2007).
    But in his brief to the Board, Sanchez presented case law
establishing that drivers can be convicted under Ind. Code
§ 9-26-1-8 for violating any of the duties listed in § 9-26-1-1,
not just for committing a hit-and-run. See Barton v. State, 936
N.E.2d 842, 848–49 (Ind. Ct. App. 2010); Barber v. State, 863
N.E.2d 1199, 1205–06 (Ind. Ct. App. 2007). Sanchez also pre-
sented cases in which Indiana courts upheld convictions un-
der § 9-26-1-8 where the driver mistakenly thought the au-
thorities had his identifying information, see Barton, 936
N.E.2d at 854; where the driver called 911 and left her vehi-
cle at the scene but did not stay at the scene herself, see Nield
v. State, 677 N.E.2d 79, 80–81 (Ind. Ct. App. 1997); and where
the driver, having called 911, returned to the scene after
fourteen minutes, see Fleming v. State, No. 64A03-0703-CR-
134, 2008 WL 113910, at *1 (Ind. Ct. App. Jan. 11, 2008). This
showing should be sufficient to carry Sanchez’s burden of
demonstrating that the statute has a realistic probability of
being applied to conduct that is not morally turpitudinous—
or, put another way, that moral turpitude does not “neces-
sarily inhere[] in the cases that have a ‘realistic probability’
14                                                           No. 13-2653

of being prosecuted.” Silva-Trevino, 24 I. & N. Dec. at 705. In
any event, the Board did not find to the contrary.
    Instead, the Board moved straight to the second Silva-
Trevino step and found that Sanchez “did not meet his bur-
den of proving … that his criminal conviction is not a CIMT”
because he “has not established that he was not convicted
under a portion of the statute that does not qualify.” Again,
it seems that the Board reached this conclusion because it
found the case chronology printout inconclusive regarding
Sanchez’s charge. But if the record of conviction does not an-
swer the question, it does not follow that the alien has failed
to carry his burden and the inquiry is over. It only means
that the adjudicator should exercise its discretion to consider
additional evidence (or else explain why it declined to do
so). Only if the matter is still inconclusive after that step—
perhaps because the evidence is closely balanced, or the ad-
judicator finds that the alien’s account lacks credibility—will
the burden of proof come into play. But just because Sanchez
may ultimately lose in the event of a tie does not mean that
the Board can end the inquiry early.6


6 For this reason, our understanding of 8 C.F.R. § 1240.8(d)’s operation is
consistent with our sister circuits’ decisions in Young v. Holder, 697 F.3d
976, 988–90 (9th Cir. 2012) (en banc), Salem v. Holder, 647 F.3d 111, 115–16
(4th Cir. 2011), and Garcia v. Holder, 584 F.3d 1288, 1290 (10th Cir. 2009),
which all held that an alien could not satisfy his burden to demonstrate
eligibility for relief by presenting an inconclusive record of conviction.
In Young and Salem, the aliens were seeking cancellation of removal, and
the government argued that they had been convicted of aggravated felo-
nies. (Like a CIMT, an aggravated felony renders an alien ineligible for
cancellation of removal. 8 U.S.C. §§ 1229b(a)(3), 1229b(b)(1)(c).) Howev-
er, when determining whether a particular crime is an aggravated felo-
ny, the Ninth Circuit conducts a categorical analysis of the statute and, if
No. 13-2653                                                                15

    Because the Board did not properly apply the Silva-
Trevino framework, we grant Sanchez’s petition and remand
for further proceedings. See Mata-Guerrero, 627 F.3d at 257
(granting alien’s petition for review “[b]ecause the Attorney
General’s determination of the appropriate methodology is
controlling, and because the Board did not use that method-
ology in Mata-Guerrero’s case”). We do not reach the ques-
tion whether any portion of Ind. Code § 9-26-1-8 categorical-
ly qualifies as a CIMT. But the Board should consider this
threshold issue more thoroughly on remand.
    As noted above, both the Board and our court have de-
scribed CIMTs as involving conduct that is “inherently base,
vile, or depraved, and contrary to the accepted rules of mo-
rality and the duties owed between persons or to society in
general.” We have described the distinction between CIMTs
and other crimes as one between “acts that are seen as ethi-


necessary, a “modified categorical” analysis of the record of conviction;
the court’s methodology does not call for the equivalent of Silva-Trevino’s
third step. Young, 697 F.3d at 982–84. And although the Fourth Circuit, in
Salem, reserved the question of whether it was appropriate to move past
the modified categorical stage in the relief-from-removal context, the
alien in that case did not attempt to present evidence outside the record
of conviction—so the Fourth Circuit’s analysis was effectively at an end.
647 F.3d at 119. The Tenth Circuit’s Garcia decision, like ours, arose in the
CIMT context. But the Tenth Circuit has not embraced Silva-Trevino’s
third step. See Efagene v. Holder, 642 F.3d 918, 926 n.5 (10th Cir. 2011) (de-
clining to address whether the Silva-Trevino framework is a reasonable
interpretation of the INA); Dzerekey v. Holder, No. 13-9570, 2014 WL
1509207, at *4 n.6 (10th Cir. Apr. 18, 2014) (the circuit has still neither
adopted nor rejected Silva-Trevino). Thus, we, the Fourth, the Ninth, and
the Tenth Circuits all agree that if the analysis has run its course and the
answer is still unclear, the alien loses by default. In our case, however,
the Board did not go through the full analysis.
16                                                 No. 13-2653

cally wrong without any need for legal prohibition (acts
wrong in themselves, or malum in se), and those that are ethi-
cally neutral and forbidden only by positive enactment (acts
wrong because they are so decreed, or malum prohibitum).”
Ali, 521 F.3d at 740. But we have also emphasized that it is “a
question of the offender’s evil intent or corruption of the
mind.” Lagunas-Salgado, 584 F.3d at 710 (quotation marks
omitted).
    Sanchez argues that Ind. Code § 9-26-1-1 prescribes a
laundry list of duties required of a driver who is involved in
a serious accident, some of which amount to technical of-
fenses that are merely malum prohibitum. Cf. Cerezo v.
Mukasey, 512 F.3d 1163, 1167 (9th Cir. 2008) (examining an
analogous California statute and noting that “[t]he failure to
provide a vehicle registration number [when the driver stops
and provides other identification] is not base, vile and de-
praved; nor does it necessarily evince any willfulness or evil
intent, a requisite element of crimes of moral turpitude”).
Though not conceding the point, the government responds
that, at the very least, the portion of § 9-26-1-8 criminalizing
“knowingly or intentionally fail[ing] to stop … after causing
injury” categorically qualifies as a CIMT.
    That blanket assertion, however, is debatable. Although
the statute includes a mens rea of “knowingly or intentional-
ly,” Indiana courts have held that a driver can be convicted
under § 9-26-1-8 absent actual knowledge that an accident
occurred or that a person was injured. See, e.g., Micinski v.
State, 487 N.E.2d 150, 153 (Ind. 1986) (construing similar
predecessor statute); State v. Gradison, 758 N.E.2d 1008, 1011
(Ind. Ct. App. 2001). The Indiana courts instead reason that
“[w]here conditions were such that the driver should have
No. 13-2653                                                                17

known that an accident occurred or should have reasonably an-
ticipated that the accident resulted in injury to a person, the
requisite proof of knowledge is present.” Gradison, 758
N.E.2d at 1011 (emphasis added).
     Sanchez argues that this “reasonably should have
known” standard is the equivalent of negligence—and fur-
ther, that negligence is not the equivalent of “evil intent or
corruption of the mind” under Board and judicial precedent.
See, e.g., Matter of Perez-Contreras, 20 I. & N. Dec. 615, 619
(B.I.A. 1992) (“Since there was no intent required for convic-
tion, nor any conscious disregard of a substantial and unjus-
tifiable risk, we find no moral turpitude inherent in the stat-
ute.”); Partyka v. Attorney Gen., 417 F.3d 408, 414–16 (3d Cir.
2005) (aggravated assault of a law enforcement officer not a
CIMT if committed negligently); Silva-Trevino, 24 I. & N.
Dec. at 706 n.5 (discussing with approval judicial precedents
describing CIMTs as crimes involving “reprehensible con-
duct that is committed intentionally or with some other form
of scienter such as willfulness or recklessness”). The upshot
of all this is that even if it’s established that Sanchez was
convicted for “knowingly … failing to stop” (as his plea
agreement indicates), this conviction is not necessarily a
CIMT. If so, further inquiry into the circumstances of
Sanchez’s offense—in particular, whether he actually knew
that he hit a person—could be “necessary or appropriate to
resolve accurately the moral turpitude question.” As the
Board did not address this argument in dismissing Sanchez’s
appeal, we ask it to consider the matter on remand. 7


7 It is possible—though not clear—that the Board was adopting the IJ’s
analysis on this issue. If so, we also find the IJ’s reasoning lacking. The IJ
described a CIMT as a crime that has “some requirement of mens rea.”
18                                                        No. 13-2653

                        III. Conclusion
   We therefore GRANT the petition for review and REMAND
the case to the Board of Immigration Appeals for further
proceedings consistent with this opinion.




That description is overinclusive, as “some requirement of mens rea” is
broader than evil intent or reckless disregard for others. The IJ further
explained that “[w]here a conviction occurs as a result of reckless con-
duct, the [Board] has generally held that it only constitutes a crime in-
volving moral turpitude where serious bodily injury results.” Even as-
suming that is an accurate summary of the Board’s precedent, it may be
the case that Indiana courts will convict under Ind. Code § 9-26-1-8 ab-
sent a showing of the defendant’s recklessness.